—Judgment reversed upon the law and the facts and a new trial, granted, costs j;o appellants to abide the event. It appears by the testimony of respondent’s witness Tennenbaum that there was an error in computing the amount of the payments made by appellant building corporation. According to this testimony, said appellant paid $8,400 in cash and $2,000 in promissory notes that were not paid. The court credited said appellant with only $7,400. The computation made by the trial justice was, in the course of the trial, conceded by all parties to be correct, but the error was discovered and was made the basis of requests to find. The error was not corrected by the trial justice, however, and the requests to find were refused. It also appears that respondent did not fully comply with the contract, in the following particulars: (1) The contract required respondent to furnish white wood base. This was not done, but gum wood was substituted. The uneontradieted testimony was that the amount of base required and furnished was 30,600 feet. The value of the gum wood, according to the testimony given in behalf of appellants, was only one-half as much as that of white wood, which was fifteen cents per foot, a difference of seven and one-half cents per foot, amounting to $2,295. (2) The contract required the installation of sixty-eight beveled mirrors. Thirty-eight plain mirrors only were delivered, and each of these, according to testimony in behalf of appellants, was worth $1.75 less, amounting in all to $66.50. The respondent was not permitted to offer testimony in rebuttal as to these items. As the testimony now stands, appellants are entitled to a reduction for these items in the amounts mentioned, which might have been reduced if testimony in rebuttal had been admitted. These questions require a new trial to determine whether appellants are entitled to any reduction, and, if so, the amount thereof. Lazansky, P. J., Rich, Young, Seeger and Scudder, JJ., concur.